DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 08/11/2022 has been entered and made of record. This application contains 15 pending claims. 
Claims 1-3, 6-8 and 12 have been amended.
Claims 14-15 are newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
In response to the argument that Grodzki does not “performing a reconfiguration of one or more acquisition parameters of the MRI fingerprinting protocol based on a motion of a patient, while applying the MRI fingerprinting protocol”.
However, the examiner disagrees the above argument because in paragraph 0014 of Grodzki discloses [t]he value of the at least one tissue parameter can be provided after its determination. For example, the value of the at least one tissue parameter can be notified to a user by means of a display unit and/or stored in a database. A spatially-resolved distribution of the value of the at least one tissue parameter in the region to be examined is determined. The at least one tissue parameter can quantify a reaction of the tissue to radio-frequency excitation. The tissue of the object under examination can be, for example, brain tissue, bone tissue, fat tissue, muscle tissue, etc. It is also possible to determine tissue parameters for other types of tissue in the object under examination that appear appropriate to those skilled in the art. The at least one tissue parameter can be formed from one or more of the following tissue parameters: a T1 relaxation time, a T2 relaxation time, a diffusion value (for example an apparent diffusion coefficient, ADC), a magnetization moment, a proton density, a resonance frequency, a concentration of a material, a temperature, etc. It is also possible to determine several values of different tissue parameters, with, in this case, any combination of the tissue parameters being conceivable. This indicates that at least one or more parameter is reconfigured based on the movement of the object. 
Paragraph 0062 discloses “new or changed position causes signal changes in the magnetic resonance signal shape that are compensated by the movement correction unit 29 by the use of a rotation matrix. The rotation matrix uses the acquired magnetic resonance signal shape to determine a corrected magnetic resonance signal shape for the new position which substantially corresponds to an acquired magnetic resonance signal shape before the movement. Preferably, the rotation matrix, in particular individual parameters of the rotation matrix, are adapted to a respective position change so that the signal change that occurs in the magnetic signal shapes can be compensated as a function of the position change. Different parameters can be specified for different voxels in the acquired image data with the rotation matrix, in order to compensate the movement of the corresponding sub-regions of the patient” which indicates that the movement of the object would causes the system to provide new parameter(s) correspond to a new position.
Furthermore, a new founded reference Lake et al. (US 20110101978) discloses “the motion corrector 150 determines a corresponding change to a value in the k-space data 152 to compensate for the candidate motion 158”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki and further in view of Lake et al. (US 20110101978, hereinafter Lake).

Regarding to claim 2, Grodzki discloses a method of performing magnetic resonance imaging (MRI) (abstract and paragraph 0002), the method comprising: 
applying an MRI fingerprinting protocol to acquire MRI signals defining one or 2more MRI images (abstract and paragraph 0015); 
acquiring a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); 
determining a motion of the patient based on object shifts in the time series of non-MRI images (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously), and 
performing a reconfiguration of one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient, while applying the MRI fingerprinting protocol (paragraph 0014 discloses value of the at least one tissue parameter can be provided after its determination. For example, the value of the at least one tissue parameter can be notified to a user by means of a display unit and/or stored in a database…and 0062 paragraph discloses different parameters can be specified for different voxels in the acquired image data with the rotation matrix, in order to compensate the movement of the corresponding sub-regions of the patient).
Furthermore, Lake discloses methods and articles of manufacture are disclosed for compensating for motion of a subject during an MRI scan of the subject. Paragraph 0039 of Lake discloses “At step 520, the motion corrector 150 determines a corresponding change to a value in the k-space data 152 to compensate for the candidate motion 158, according to one embodiment. For example, suppose the candidate motion 158 is 0.8 centimeters in the direction of the x-axis, between times t.sub.1 and t.sub.2. The motion corrector 150 may use the Fourier shift theorem to determine a change to elements of the k-space data acquired at time t.sub.2 (i.e., subsequent to the candidate motion)”. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Lake into Grodzki in order to reduce a search space for motion correction using the determined translational motion, wherein the search space includes a set of potentially occurring motions of the subject between the first point in time and the second point in time.

Regarding to claim 3, Grodzki in view of Lake discloses the method of claim 2, wherein the reconfiguration of the one or more acquisition parameters counteracts the motion of the patient (the purpose of changing parameter to counteract the motion of patient).

Regarding to claim 12, Grodzki discloses a magnetic resonance imaging (MRI) device (abstract and paragraph 0002) configured to: 
apply an MRI fingerprinting protocol to acquire MRI signals defining one or more MRI images (abstract and paragraph 0015); 
acquire a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); 
determine a motion of the patient based on object shifts in the time series of non- MRI images (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); and 
perform a reconfiguration of one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient, while applying the MRI fingerprinting protocol (paragraph 0014 discloses value of the at least one tissue parameter can be provided after its determination. For example, the value of the at least one tissue parameter can be notified to a user by means of a display unit and/or stored in a database…and 0062 paragraph discloses different parameters can be specified for different voxels in the acquired image data with the rotation matrix, in order to compensate the movement of the corresponding sub-regions of the patient).
Furthermore, Lake discloses methods and articles of manufacture are disclosed for compensating for motion of a subject during an MRI scan of the subject. Paragraph 0039 of Lake discloses “At step 520, the motion corrector 150 determines a corresponding change to a value in the k-space data 152 to compensate for the candidate motion 158, according to one embodiment. For example, suppose the candidate motion 158 is 0.8 centimeters in the direction of the x-axis, between times t.sub.1 and t.sub.2. The motion corrector 150 may use the Fourier shift theorem to determine a change to elements of the k-space data acquired at time t.sub.2 (i.e., subsequent to the candidate motion)”. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Lake into Grodzki in order to reduce a search space for motion correction using the determined translational motion, wherein the search space includes a set of potentially occurring motions of the subject between the first point in time and the second point in time.

Regarding to claim 13, Grodzki discloses a non-transitory computer program comprising program code configured to be executed by at least one processor (claim 12), wherein executing the program code causes the at least one processor to: 
apply a magnetic resonance imaging (MRI) fingerprinting protocol to acquire MRI signals defining one or more MRI images (abstract and paragraph 0015); 
acquire a time series of non-MRI images of a body part of a patient while applying the MRI fingerprinting protocol (paragraphs 0025, 0054, 0061 discloses a camera (movement detector) for acquiring movement data which takes place continuously); 
determine a motion of the patient based on object shifts in the time series of non- MRI images (paragraph 0055 discloses to determine the movement); and 
perform a reconfiguration of one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient, while applying the MRI fingerprinting protocol (paragraph 0014 discloses value of the at least one tissue parameter can be provided after its determination. For example, the value of the at least one tissue parameter can be notified to a user by means of a display unit and/or stored in a database…and 0062 paragraph discloses different parameters can be specified for different voxels in the acquired image data with the rotation matrix, in order to compensate the movement of the corresponding sub-regions of the patient).
Furthermore, Lake discloses methods and articles of manufacture are disclosed for compensating for motion of a subject during an MRI scan of the subject. Paragraph 0039 of Lake discloses “At step 520, the motion corrector 150 determines a corresponding change to a value in the k-space data 152 to compensate for the candidate motion 158, according to one embodiment. For example, suppose the candidate motion 158 is 0.8 centimeters in the direction of the x-axis, between times t.sub.1 and t.sub.2. The motion corrector 150 may use the Fourier shift theorem to determine a change to elements of the k-space data acquired at time t.sub.2 (i.e., subsequent to the candidate motion)”. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Lake into Grodzki in order to reduce a search space for motion correction using the determined translational motion, wherein the search space includes a set of potentially occurring motions of the subject between the first point in time and the second point in time.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grodzki in view of Lake as applied to claims 3 and 2 respectively above, and further in view of Ertel et al. (US 20180014805 hereinafter Ertel).


Regarding to claims 4 and 5, Grodzki discloses the method of claims 3 and 2 respectively, except wherein the one or more acquisition parameters are selected from a group consisting of: pulse timing of excitation pulses of the MRI fingerprinting protocol, excitation slice width of the MRI fingerprinting protocol, and excitation slice orientation of the MRI fingerprinting protocol.
Ertel discloses to compensate a movement by adjusting acquisition parameters used during the acquisition of the data points and a movement in the direction of the slice selection gradient may be compensated by adjusting the shape of the excitation pulse (e.g., by shifting a center frequency and/or by adjusting the strength of a slice selection gradient).
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate Ertel into Grodzki in order to reduce imaging artefacts, and improve the image quality (paragraph 009).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 14, the prior arts of record, alone or in combination, do not fairly teach or suggest “monitoring a time lag between the determining of the motion of the patient and the reconfiguration of the one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient; performing a comparison between the time lag and a speed of the motion; and selectively reacquiring at least some of the MRI signals depending on the comparison between the time lag and the speed of the motion” including all of the limitations of the base claim and any intervening claims.

Regarding to claim 15, the prior arts of record, alone or in combination, do not fairly teach or suggest “monitoring a time lag between the determining of the motion of the patient and the reconfiguration of the one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient; performing a comparison between the time lag and a repetition rate of pulses or echoes of the MRI fingerprinting protocol; and selectively reacquiring at least some of the MRI signals depending on the comparison between the time lag and the repetition rate of the pulses or the echoes of the MRI fingerprinting protocol” including all of the limitations of the base claim and any intervening claims.

Claims 1 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior arts of record, alone or in combination, do not fairly teach or suggest “monitoring a time lag between the determining of the motion of the patient and a reconfiguration of one or more acquisition parameters of the MRI fingerprinting protocol based on the motion of the patient, performing a comparison between the time lag and a speed of the motion or between the time lag and a repetition rate of pulses or echoes of the MRI fingerprinting protocol, and selectively reacquiring at least some of the MRI signals depending on the comparison” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863